Case 2:19-cv-12523-JMV-JAD Document 44 Filed 03/19/20 Page 1 of 1 PagelD: 292

 

 

MYERS &PICO, PC.
ATTORNEYS AT LAW

1580 Lemoine Avenue, Fort Lee, NJ 07024
Phone: 201 947-8898 Fax: 201 947-3488

 

DEBORAH L. PICO, ESQ.
Admitted in NJ and NY Phone: 201 947 8898

Fax: 201 947 0885
Member, National Academy of

Elder Law Attorneys, Inc. Email: dpico@myersandpico,com

Member, NJ Association of
’ Professional Mediators
Member, Association for
Conflict Resolution
Member, Association of
Family and Conciliation Courts
R. 1:40 Qualified Civil Mediator

Paralegals
BARBRA SHANAHAN
Email:Barb@myersandpico.com

GLORIA GELLIS
Email: gloria@mvyersandpico.com

 

. March 19, 2020

Honorable John Michael Vazquez, U.S.D.J.
United States District Court District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street Newark, New Jersey 07101

Re: ANGEL ALFONSO et als. vs. FELIX ROQUE, et als.
DOCKET NO.: 2:19-CV-12523

Dear Honorable Judge Vazquez:

With regard to the above referenced matter, this correspondence is to inquire.as to the return date of our
client, Susan Colarcurcio’s Cross Motion to Compel Insurance Coverage, which was filed on 1/16/20.

Respectfully submitted,
MYERS & PICO, P.C.
LA A fH :
ff UY Ae
v
Deborah L. Pico, Esq.
DLP/bas ,
Enes.

cc: Susan Colacurcio
